FILED
                                                             FEBRUARY 9, 2021
                                                         In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

In the Matter of the Vulnerable Adult         )        No. 36856-4-III
Petition for:                                 )
                                              )
MARY JEWEL GREEN.                             )
                                              )
THE DEPARTMENT OF SOCIAL                      )
AND HEALTH SERVICES,                          )
                                              )        UNPUBLISHED OPINION
                   Respondent,                )
                                              )
   v.                                         )
                                              )
JEROME KEITH GREEN,                           )
                                              )
                  Appellant.                  )

        PENNELL, C.J. — Jerome Green appeals a vulnerable adult protection order

(VAPO) prohibiting him from sleeping overnight at a home he jointly owns with his

mother and visiting his mother without another adult being present, and invalidating his

status as his mother’s attorney-in-fact. We affirm.

                                         FACTS

        Mary Green is Jerome Green’s mother. She is 100 years old, blind, and suffers

from dementia. She is unable to walk on her own or provide self-care, and requires

constant supervision. Ms. Green also has a narrowed esophagus that places her at risk of
No. 36856-4-III
In re Vulnerable Adult Petition for Green


choking. Her doctors have recommended she eat sitting up and be monitored for 30

minutes after eating. Ms. Green’s food must be chopped into small pieces and she is to

avoid foods that present choking hazards such as nuts and grapes. Signs around Ms.

Green’s home inform caregivers and family members of Ms. Green’s dietary needs.

       Mr. Green lived with his mother and helped with her caregiving. Mr. Green has a

sister who lives nearby and the two were often in conflict over their mother. Between July

and December 2018, the siblings obtained numerous alternating powers of attorney from

their mother. When this case began, Mr. Green was the holder of his mother’s power of

attorney.

       The Department of Social and Health Services petitioned for a VAPO, alleging

Mr. Green was placing his mother at risk by neglecting her needs. Of concern were

Mr. Green’s failure to abide by his mother’s dietary restrictions and his tendency to leave

her home alone, unattended.

       A superior court commissioner held a hearing on the petition. The court considered

various exhibits along with testimony from Mr. Green and a Department representative. 1



       1
         A transcript of the evidentiary portion of the hearing has not been made part
of the record. The parties disagree about the extent to which exhibits played a role at
the hearing. Because there is no transcript, we cannot discern the importance of the
documentary evidence considered at the hearing.

                                             2
No. 36856-4-III
In re Vulnerable Adult Petition for Green


The court found Mr. Green’s failure to comply with his mother’s dietary restrictions

constituted neglect. The court issued a VAPO prohibiting Mr. Green from being in his

mother’s house without another adult present, from providing her food, and from sleeping

overnight in the home. The court also revoked the power of attorney. The court’s order

indicated Mr. Green could petition to remove his restrictions once he demonstrated an

awareness of his mother’s dietary needs.

      Mr. Green sought revision of the commissioner’s order. A superior court judge

granted revision in part and remanded on the issue of Ms. Green’s ability to consent or

object to the VAPO.

      On remand, the commissioner questioned whether the Department had perfected

service of the petition on Ms. Green and adequately provided notice to Ms. Green of her

rights in the VAPO proceedings. The court ordered the Department to address the issues

of service and notice, and continued the matter to allow for Ms. Green’s input.

Ultimately, Ms. Green did not respond to the petition or assert her position. When court

reconvened, the commissioner found Ms. Green lacked capacity to consent to the VAPO

and that she had not voiced an objection to the VAPO. The commissioner then reaffirmed

the court’s prior findings, which were supported by a preponderance of the evidence.




                                            3
No. 36856-4-III
In re Vulnerable Adult Petition for Green


         Jerome Green filed this timely appeal from the VAPO proceedings in the superior

court.

                                         ANALYSIS

         The Abuse of Vulnerable Adults Act (AVAA), chapter 74.34 RCW, was enacted

to protect vulnerable adults from abuse, neglect, financial exploitation, or abandonment.

RCW 74.34.005(1). A “vulnerable adult” includes a person “[s]ixty years of age or older

who has the functional, mental, or physical inability to care for [themselves].”

RCW 74.34.020(22)(a). The Department is charged with protecting vulnerable adults.

RCW 74.34.005(6). One method of protection is to file for a VAPO. RCW 74.34.110,

.150.

Adequacy of service / notice

         Mr. Green claims the commissioner lacked subject matter jurisdiction over the

vulnerable adult petition based on the flaws with service on Ms. Green. We disagree.

         When the Department petitions for a VAPO on behalf of a vulnerable adult,

it must serve the petition not only on the respondent but also the vulnerable adult.

RCW 74.34.120. The Department must also serve a separate notice on the vulnerable

adult explaining the purpose and nature of the petition and the rights of the vulnerable

adult to participate in the proceedings, and the right to either support or object to the


                                              4
No. 36856-4-III
In re Vulnerable Adult Petition for Green


petition. RCW 74.34.115(1)(c). The AVAA states service on the vulnerable adult

shall take place “not less than six court days before” a hearing on the petition.

RCW 74.34.120(3). But the AVAA’s deadlines are not absolute. If the service of process

deadlines are not met, the court may continue the case to allow for adequate service.

RCW 74.34.120(4).

       Here, the commissioner followed the AVAA’s guidance and continued final

disposition of the VAPO petition to allow for satisfaction of the AVAA’s notice

requirements. The court did not lose its broad jurisdictional authority to adjudicate the

petition.

Standard of proof

       Mr. Green asserts the commissioner incorrectly held the Department to a

preponderance of evidence standard of proof. According to Mr. Green, the court should

have applied the higher clear and convincing evidence standard. We disagree.

       To enter a VAPO, the court must find an adult has been abandoned, abused,

exploited, or neglected. See RCW 74.34.110(2). This court has held the standard of proof

generally applicable at VAPO proceedings is “a preponderance of the evidence.” Kraft v.

Dep’t of Soc. & Health Srvs., 145 Wn. App. 708, 716, 187 P.3d 798 (2008). But when

the alleged vulnerable adult contests the petition, the standard of proof is more rigorous.


                                              5
No. 36856-4-III
In re Vulnerable Adult Petition for Green


In those situations, a VAPO must be justified by clear and convincing evidence. In re

Vulnerable Adult Petition for Knight, 178 Wn. App. 929, 939-40, 317 P.3d 1068 (2014).

       Mary Green did not contest the VAPO petition. She remained silent. Given this

circumstance, the higher burden of proof was not triggered. The superior court correctly

decided the petition by using the preponderance of the evidence standard.

       We reject Mr. Green’s claim that because he held a power of attorney, he could

validly object to the petition on his mother’s behalf. As the holder of the power of

attorney, Mr. Green owed his mother a fiduciary duty not to place his interests in conflict

with hers. RCW 11.125.140(2)(b). Here, there was a clear conflict. Mr. Green had an

interest in avoiding a VAPO; his mother’s interest was to be protected from neglect.

Mr. Green’s power of attorney did not, therefore, permit him to object to the petition on

his mother’s behalf. An objection that constitutes a breach of fiduciary duty carries no

legal weight. Instead, any objection had to come from Ms. Green herself.

Adequacy of findings

       Mr. Green complains the superior court did not make any findings about whether

he abused or neglected his mother. We disagree. The court made clear it found Mr. Green

committed acts of neglect. At the outset of the hearing, the court identified the issue in the

case as whether Mr. Green had committed “neglect.” Clerk’s Papers (CP) at 81. During


                                              6
No. 36856-4-III
In re Vulnerable Adult Petition for Green


the hearing, the court stated it had “made a finding of neglect.” Id. at 94. And when the

court entered its written findings, it underlined the word “neglect” on the court’s standard

VAPO form, thereby signifying it had found Mr. Green had committed acts of neglect. 2

The record unequivocally shows the court made a finding of neglect, not abuse. Mr.

Green’s complaint about the adequacy of the findings fails.

Revocation of power of attorney

       Under the AVAA, superior courts have broad authority to order relief as

“necessary for the protection of the vulnerable adult.” RCW 74.34.130. This provision

amply justified revoking Mr. Green’s power of attorney. As noted by the superior court,

Mr. Green and his sister took advantage of Ms. Green by “tromping her out to attorney’s

offices” to sign alternating powers of attorney. CP at 82-83. In addition, Mr. Green

violated his fiduciary duty under the power of attorney by attempting to use his status as

his mother’s attorney-in-fact to further his personal interest in avoiding the VAPO.




       2
         The standard VAPO form provides the following proposed finding: “Respondent
committed acts of abandonment, abuse, neglect, and/or financial exploitation of the
vulnerable adult.” The court underlined the word “neglect.” Id. at 62. This sufficiently
clarified that the court’s finding was limited to neglect. It was not necessary for the court
to also delete the other possible alternative findings.

                                              7
No. 36856-4-III
In re Vulnerable Adult Petition for Green


       A power of attorney is a potent document. It authorizes the holder to make

significant decisions on behalf of the principal. As a matter of common sense, an

individual found to have abused, neglected, exploited, or abandoned a vulnerable adult

generally should be barred from serving as the adult’s agent through a power of attorney.

Mr. Green’s case presents no reason for departing from this general rule. The power of

attorney was properly revoked.

Constitutional claims

       For the first time on appeal, Mr. Green raises a variety of constitutional challenges

to the VAPO. Mr. Green claims the law enforcement officers who served him with the

petition for a VAPO engaged in an unconstitutional search; he argues he was denied

substantive due process when the Department failed to treat him similar to a paid

caregiver; and he contends he was the victim of an unconstitutional takings because

he was forced out of his home. The current record 3 fails to demonstrate a manifest

constitutional error warranting appellate review of Mr. Green’s complaints. See

RAP 2.5(a). We briefly address Mr. Green’s constitutional claims as follows:



       3
         Again, the record on review does not include the evidentiary portion of the
original VAPO hearing. When it comes to his constitutional claims, most of the factual
allegations contained in Mr. Green’s brief are not accompanied by references to the
record. See RAP 10.3(a)(6).

                                             8
No. 36856-4-III
In re Vulnerable Adult Petition for Green


          • Unconstitutional search. The record does not clarify the manner in which

             the alleged search took place, what sort of information may have been

             obtained, or how an allegedly illegal search pertains to the VAPO. Mr.

             Green does not cite any authority explaining why a protection order should

             be invalidated based on an allegedly illegal search.

          • Due process. Mr. Green fails to show he was treated arbitrarily. The

             superior court determined Mr. Green was provided sufficient information to

             care for his mother, but he refused to take protective measures. It is not

             unfair or irrational to seek a VAPO in such circumstances.

          • Unconstitutional taking. Nothing in the record indicates the State has

             invaded Mr. Green’s home or appropriated his property for public use.

             This case raises the common scenario of what to do when the subject

             of a protection order and a protected party reside in a shared home. In

             such circumstances, the subject of the order may be required to move out.

             RCW 74.34.130(2). Doing so does not deprive either party of their financial

             interests in the property. There is no governmental taking.




                                            9
No. 36856-4-III
In re Vulnerable Adult Petition for Green


                                     CONCLUSION

       The superior court’s orders are affirmed. Mr. Green’s request for attorney’s fees is

denied.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                            _________________________________
                                            Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Lawrence-Berrey, J.




                                             10